971 A.2d 1121 (2009)
ACE AMERICAN INSURANCE COMPANY, Appellant
v.
UNDERWRITERS AT LLOYDS AND COMPANIES, Columbia Casualty Company and Gulf Underwriters Insurance Company, Appellees.
No. 45 EAP 2008.
Supreme Court of Pennsylvania.
Argued April 14, 2009.
Decided April 29, 2009.
Eleanor Morris Illoway, Esq., John G. Harkins, Jr., Esq., Harkins Cunningham, L.L.P., Philadelphia, for ACE American Insurance Company.
Timothy Patrick Law, Esq., Matthew David Rosso, Esq., Reed Smith, L.L.P., Philadelphia, for Unisys Corporation and United Policyholders.
Christopher Lawrence Holmes, Esq., Dilworth Paxson, L.L.P., Philadelphia, for Underwriters at Lloyds and Companies.
Robert Brian Bodzin, Esq., Kleinbard, Bell & Brecker, L.L.P., Philadelphia, for Columbia Casualty Company.
Frederick A. Tecce, Esq., Conrad O. Kattner, Esq., McShea & Tecce, P.C., Philadelphia, for amicus curiae Complex Insurance Claims Litigation Association.
Stephanie Tyler Schmelz, Esq., Ross, Dixon & Bell, L.L.P., for amicus curiae Property Casualty Association of America.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, MCCAFFERY and GREENSPAN, JJ.

ORDER
PER CURIAM.
The Order of the Superior Court is AFFIRMED.